Title: To Thomas Jefferson from Lewis DuPré, 7 February 1802
From: DuPré, Lewis
To: Jefferson, Thomas


          
            Sir:
            Washington 7th Feby. 1802—
          
          My apology for troubling you a sixth time on an unpleasant subject, is recorded in the 21 & 22 verses of the 18 Chapter of St. Matthews Gospel—
          I agree with you that I am a Madman, but not in supposing that I am the Instrument in the hands of Providence to produce important blessings to my fellow men—but in sacrificing so much to common fame. from an early period of my life I evinced an unshaken attachment to the cause of liberty—& love of my country—her interest has been ever dear to me, in supporting which I deem’d in necessary to advocate your interest—& in the struggle of politic’s in Charleston was induced to sacrifice valuable connexions to my political sentiments—the joy resulting from the important discovery which was reveald to me wou’d, in itself have produced but half the satisfaction I experienced, when I considered that the important discovery had been reserv’d for an American, for a genuine republican & that at a time when a Jefferson fill’d the presidential Chair—this, Sir, is the sum of my madness—but I have done with these fine spun theories. I have already paid dearly for them—had I gone directly to Europe, I should have been not only noticed there, but cherish’d—the discovery wou’d then have reflected honor on my country—or had I depended on a british consul after I arrived in this City, rather than on the president & congress of the United States, my laurels wou’d not have been eclipsed by a Canadian woodman (who I am told is now on his way to Europe) whose Success, I hope, will not be blasted by his reliance on his own government—
          All that remains, now, in your power to undo the very unfavorable impression that this business is likely to make on the minds of the American people—is, to recommend to the legislature to extend the usual term of patents on this occasion—I do not feel disposed to receive a patent for only fourteen years, as America will then be very far short of its ultimate population—
          I remain, Sir, Your friend (notwithstanding)
          
            L. DuPré87 day
          
          
            I have not shewn this to any person, neither do I keep a copy—LD
          
        